DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 8-11 and 13-18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 

Applicants' arguments, filed 02/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (US 6,060,077, May 9, 2000) in view of Grasset et al. (US 6,165,491, Dec. 26, 2000), Giorgetti (US 6,291,527, Sep. 18, 2001), and Toledano et al. (US 2012/0202695, Aug. 9, 2012), as evidenced Sun et al. (US 2013/0150334, Jun. 13, 2013).
	Meignant discloses a galenical formulation comprising 17β-estradiol and its salts in solution or in suspension in a lipophilic agent, with an estrogen content which corresponds to an equivalent unit dose of at most 15 µg, a hydrophilic gel-forming bioadhesive agent, a gelling agent for the lipophilic agent, and a hydrodispersible agent. The inner phase of a gelatin soft capsule contains the lipophilic agent with the estrogen in solution or in suspension, the bioadhesive agent, the gelling agent for the lipophilic agent, and the hydrodispersible agent (abstract). The formulation is used to treat 
	Meignant differs from the instant claims insofar as not disclosing wherein the formulation comprises a nonionic surfactant consisting of PEG-6 stearate, PEG-32 stearate, and ethylene glycol palmitostearate.
	However, Grasset et al. disclose a pharmaceutical composition comprising 17-estradiol valerate dissolved in a lipophilic medium (claim 1). The composition may be formulated for vaginal administration (col 4, lines 47-48). The composition may be in the form of soft capsules (col. 4, lines 49-50). The lipophilic medium may also contain a surfactant (claim 4). The surfactant is present in proportions of 0.5 to 5% by weight relative to the weight of the oil (claim 7). Surfactants are capable of improving the solubilization of the estradiol in a lipophilic medium (col. 3, lines 26-32). 

	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a surfactant into the formulation of Meignant as a lipophilic agent since a surfactant improves the solubilization of estradiol in a lipophilic medium, which is desirable as taught by Grasset et al. It would have been prima facie obvious to one of ordinary skill in the art to have incorporated Tefose 63 into the formulation of Meignant since this is a known and effective surfactant suitable for vaginal administration as taught by Giorgetti. 
	The combined teachings of Meignant, Grasset et al., and Giorgetti et al. do not disclose where the solution that 17β-estradiol is solubilized in has a viscosity between about 50 cP to about 1000 cP at 25⁰.
	However, Toledano et al. disclose a microcapsule comprising a core wherein the core has a viscosity of between about 300 cP to about 1,000,000 cP at room temperature (¶ [0090] and [0091]). The core comprises a pharmaceutical agent (¶ [0055]). The pharmaceutical composition may be administered vaginally (¶ [0101]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature since Meignant does not disclose the viscosity of the solution and this is a known and effective viscosity for a composition in a capsule that is to be administered vaginally as taught by Toledano et al. 

In regards to instant claims 1 and 5 reciting consisting essentially of, the specification does not disclose what ingredients would affect the basic and novel characteristics of the claimed composition. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). 
	In regards to instant claims 1, 5, and 8 reciting a 9:1 ratio of (i) one or more C6 to C14 fatty acid mono-, di-, or triesters of glycerol and (ii) a nonionic surfactant consisting of PEG-6 stearate, PEG-32 stearate, and ethylene glycol palmitostearate, the ratio would have been obvious from Grasset et al. disclosing 0.5 to 5% by weight of surfactant relative to the weight of the oil. Furthermore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed ratio depending on the amount of surfactant needed to improve the solubilization of the estradiol. 
	In regards to the properties recited in the instant claims 1, 2, 8-11, 13, 14, 17 and 18, paragraph [0018] of the instant specification discloses wherein 10 µg estradiol provides a Cmax of about 12 pg/ml to about 18 mg/ml, an AUC0-24 of about 42 pg*hr/ml to max of about 1 hr to about 3 hours. Meignant discloses a formulation comprising 10 µg estradiol.
	In regards to instant claims 3, 4, 15 and 16, paragraph [0019] of the instant specification discloses wherein about 10 µg estradiol provides a Cmax of estrone of about 4 pg/ml to about 7 pg/ml, a AUC0-24 of estrone of about 20 pg*hr/ml to about 31 pg*hr/ml, and a Tmax of estrone of about 4 hrs to about 8 hrs. About 31 pg*hr/ml would reasonably encompass about 34.7051 ± 27.9541 and about 8 hrs would reasonably encompass 9.12 ± 8.83 hrs. Meignant discloses a formulation comprising 10 µg estradiol.
	In regards to the properties recited in instant claim 5, paragraph [00214] of the instant specification discloses wherein 10 µg estradiol provides 28.7 ± 5.89 estradiol in one hour. Meignant discloses a formulation comprising 10 µg estradiol.
	In regards to instant claim 8 reciting administering an effective amount of estradiol to the proximal region of a vagina, since estradiol treats vaginal dryness, it would have been obvious to one of ordinary skill in the art to have selected a region of the vagina where treatment of dryness is desired. 
	In regards to instant claim 8 reciting wherein the AUC0-24 achieved after a single intravaginal administration is not statistically different from the AUC0-24 achieved after administration of a placebo, paragraph [00238] of the instant specification discloses wherein the AUC levels of estradiol relative to placebo are not statistically differentiable, which suggests that the formulations disclosed herein have a negligible systemic effect. Since Meignant discloses wherein the formulation avoids systemic passage, the 

Response to Arguments
	Applicant argues that the liquid fill material of the present application is different from the matrix formulations of Meignant. The average viscosity of the composition encompassed by the claims of the pending application was 92 cP at ambient temperature and 17 cP at body temperature. The viscosity of Meignant’s capsule formulation, while ultimately measured at 87,500 cP at body temperature, was so high at ambient temperature that it exceeded the measurement capabilities of the viscometer used for the test.
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. Thus, Meignant disclosing an example with a viscosity outside of the claimed range does not mean that Meignant teaches away from the claimed viscosity. Meignant discloses in col. 5, lines 59-63 wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, the viscosity determined by Declarant is not reflective of all the embodiments disclosed by Meignant since Meignant discloses wherein the amount and the type of excipient may be modified, which would alter the viscosity. As such, Applicant’s argument is unpersuasive. 


The Examiner does not find Applicant’s argument to be persuasive. The claimed composition is not a liquid composition. The claimed composition is an intravaginal softgel insert comprising a liquid solvent system. Therefore, a liquid composition being more advantageous than a tablet composition does not necessarily mean that the claimed intravaginal softgel insert comprising a liquid solvent system would be unexpected over Meignant’s formulation. Furthermore, even if the liquid composition is representative of the claimed invention, Applicant’s argument would still be unpersuasive. The claimed subject matter must be compared to the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). Unclear of what the comparator vaginal tablet comprises, the comparator vaginal tablet is not the closest prior art. Also, the composition of Meignant is not a tablet, but a soft capsule with 17β-estradiol in solution. The claimed invention is a soft capsule. As such, Meignant appears to be the closest prior art. Applicant has not shown wherein the claimed invention is advantageous over the composition of Meignant. As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

Applicant argues that Grasset and Giorgetti do not cure the deficiencies presented above. 


Conclusion
Claims 1-5, 8-11 and 13-18 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TRACY LIU/Primary Examiner, Art Unit 1612